 NORTHRUPCAROLINANorthrup Carolina, Inc.andDrivers Local UnionNo. 61,affiliatedwith the International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case 1 1-CA-3140September29, 1967DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn May 26, 1967, Trial Examiner John P. vonRohr issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations- Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Northrup Carolina, Inc.,Asheville, North Carolina, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified:1.Substitute the following for paragraph 2(a):"(a)Offer Leonard R. Brady immediate and fullreinstatement to his former or substantiallyequivalent position, without prejudice to his seniori-ty or other rights and privileges, and make himwhole for any loss of earnings he may have sufferedby reason of the discrimination against him, in themanner set forth in the section of this Decision enti-tled "The Remedy."2.Delete from paragraph 2(d) that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE649JOHN P. VON ROHR, Trial Examiner: Upon a chargefiled on September 30, 1966, the General Counsel for theNationalLaborRelationsBoard, by the RegionalDirector for Region 1 1 (Winston-Salem, North Carolina),issued a complaint on January 5, 1967, against NorthrupCarolina, Inc., herein called the Respondent or the Com-pany, alleging that it had engaged in certain unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(1) and (3) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act. TheRespondent's answer denies the allegation of unlawfulconduct alleged in the complaintPursuant to notice, a hearing was held in Asheville,North Carolina, on February 20 and 21, 1967. All partieswere represented by counsel and were afforded opportu-nity to adduce evidence, to examine and cross-examinewitnesses, and to file briefs.Briefs have been received from the General Counseland the Respondent and they have been carefully con-sideredUpon the entire record in this case, and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a North Carolina corporation withits plant and place of business located in Asheville, NorthCarolina, where it is engaged in the manufacture of muni-tions,machinery, solid propellants, and rocket motors.During the 12 months preceding the hearing, the Respond-ent sold and shipped products from its Asheville, NorthCarolina, plant valued in excess of $50,000 to points andplaces directly outside the State of North Carolina. Dur-ing the same period it received raw materials valued in ex-cess of $50,000 which were shipped to it from points andplaces outside the State of North Carolina.The Respondent concedes, and I find, that it is and hasbeen engaged in commerce within the meaning of Section2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDDrivers Local Unioh No. 61, affiliated with the Inter-nationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, herein called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA Background. 8(a)(1) ConductThe Respondent is engaged in the manufacture anddevelopment of explosives, propellants, chemicals, muni-tions, and the likeDuring the period relevant hereto itemployed approximately 475 maintenance and produc-tion employees, these under the supervision of approxi-mately73supervisoryandmanagerialpersonnel.Beginning in August 1966, the Union undertook an or-ganizational campaign among the aforesaid employees.167 NLRB No. 92 650DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Union ultimately lost a Board-conducted electionwhich was held on December 15, 1966.The undenied and credited testimony of employeesCarl Clark and Norman Stevens reflects that ForemanLee Toweryengaged inthe following unlawful conductduringthe period of the Union's organizational campaign:In latter August or early September, Towery took Clarkinto his office and asked how he felt about the Union.Clark said he was "against the damn union." Towery thenasked if he was aware of the attitude of employees Nor-man Stevens and Don Watts toward the Union. Clarkstated that he thought these employees were against theUnion. The conversation terminated with Towery tellingClark that he should "listenand find out if they hadanything concerning the Union to say." About a weeklaterTowery again approached Clark and asked if heknew whether any of the employees were for the Union.Clark did not relate his reply, but testified that Toweryfinally requested that he go to departments 115, 122, and124, and the cafeteria, to ascertain the attitude of the em-ployees toward the Union; further, that Towery said hewas particularly interested in the attitude of the Negroesin thisregard. About a month later, Towery told Clark tokeep employee CharlesBiggsunder observation and toascertain whether Biggs was for the Union. Sometimethereafter, Towery advised Clark that Biggs was beingtransferred to another department for the reason that"they wanted him [Biggs]to get away from the crowdbelow where he could mix and push the Union." Accord-ing to Clark, Towery also told him "if I got in too deepwith Charlie, with the Union, that when they let Charliego they would let me go with him."' In latter October,Towery broached Clark concerning a union meeting thatwas to be held on a Saturday night. When Clark advisedTowery that heand Biggsplanned to attend the meeting,Towery asked if he would find out some information forhim while at the meeting. Clark said that he would do so.Towery thereupon wrote out a note setting forth specifi-cally the information in which he was interested. Thenote, which he handed to Clark, bore the following nota-tion:2"Strategy; Promises; Proposals, Attenders, Princi-ples, Persons (Leaders)." Towery telephoned Clark onSunday morning to ask about the meeting, but Clark atthis time advised him that he did not attend the meeting.3Norman Stevens, a test technician, had occasion to bein Towery's office in the first week of September 1966, atwhich time Towery asked this employee how he feltabout the Union. Stevens replied that he had no opinionsince he had never worked in a union shop. Towerythereupon asked Stevens if employee Charles Biggs hadtalked to him about the Union while they worked togetherout on the test range. Stevens replied that he had not.Two weeks later Towery asked Stevens if he had thoughtany more about the Union. After showing him some newsclippings about the Union, Towery then stated that em-ployeeBiggshad been moved to the outside testing areawhere there "weren't so many people" because he hadbeen suspected of working for the Union. At this pointTowery again asked Stevens if Biggs had talked to himIThe uncontroverted testimony of ClarkzThis note was received in evidence as G C Exh 23Clark testified that in fact he did not attend the meeting ApparentlyTowery did not believe Clark, for Clark testified without contradictionthat Towery again asked him about the meeting when he reported to workon Monday morning4As the Respondent points out in its brief, it is true that only I foremanout of 73 supervisory employees has been shown to have engaged inabout the Union. Stevens replied in the negative. Finally,approximately 2 weeks after this conversation, Toweryagain broached Stevens and asked if he had given furtherthought about the Union. Stevens said that he had not.Upon the above unrefuted evidence, I find thatRespondent interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(1) of the Act by:(1) interrogating employees concerning their union activi-ties and sympathies and theunionactivities of other em-ployees; (2) soliciting an employee to report to it the ac-tivities of aunion meeting;(3) telling employees that anemployee had been transferred to another work area inorder to forestallhis unionactivities; and (4) advising anemployee that he might be discharged for associating witha suspected prounion employee.4B.The Discharge of Leonard R. Brady1.The supervisory issueThe complaint alleges, and Respondent's answer de-nies,thatLeonard R. Brady was discharged on Sep-tember 27, 1966, in violation of Section 8(a)(3) and (1) oftheAct. In further response to this allegation, theRespondent during the hearing amended its answer to al-lege as an affirmative defense that Brady was a supervisorwithin the meaning of the Act at the time of his discharge.I shall first consider theissuethus raised by the Respond-ent.Brady began his employment with the Company onFebruary 21, 1966,as anoperator helper at the hourlyrate of $1.44. He was made a leadman about the middleof April 1966. At the time of his discharge Brady waspaid at the rate of $1.85 per hour, 15 cents of which wasderived from his position as leadman. Respondent's regu-lar foremen, it may be noted, are paid on a salaried basis.Prior to Brady's discharge, the Respondent had 11 em-ployees who were designated as leadmen. It is relevant tonote here that a representation hearing involving theRespondent and the Union was held on September 26and October 3, 1966, in Case I 1-RC-2426. At this hear-ing the Respondent and the Union stipulated that theleadman on the third shift (the night shift) was a super-visorwithin the meaning of the Act. However, theRespondent did not choose to contend that the remaining10 leadmen were supervisors within the meaning of theAct, hence the status of these people was not litigated inthat proceeding.5 It is undisputed that the 10 leadmenwere permitted to vote in the election which was held onNovember 16, 1966.The department in which Brady worked was under thesupervision of Foreman Walter Harris and SupervisorGeorge Bumgardner. At the time of his discharge, Bradyworked with a group of one to six employees engaged inthe assembly of slider detonators.6 Brady himself was en-gaged in manual work alongside the group of these em-ployees. It is undisputed that Brady has no authority tohire, discharge, promote, or transfer employees or to ef-fectively recommend any such action. The testimony ofemployee Harold Treadway reflects that Brady may in-8(a)(1) conduct Nevertheless, in view of theflagrant and extensive illegalantiunionactivity engaged in by Foreman Towery,Icannot regard suchconduct as "isolated,insubstantial and insignificant" Nor doIconsiderthis conduct negated by the factthat on oneoccasion Towery told Clarkthat he (Towery) could be discharged for talking to him about the Union5Tr pp 45, 2896The detonatorsare utilizedto explode CS-i tear gasgrenades NORTHRUP CAROLINA651struct new employees in their job duties and that he mayadvise them of safety procedures. Brady receives daily in-structions from Foreman Harris as to the work to be per-formed by his group. Upon the completion of any one job,he does not have authority to start another without firstreceiving instructions from Harris. Brady may assign aparticular job function to a particular employee within hisgroup. As an illustration, Brady testifies: "Say, I wantedto load a grenade and I had three men working with me,Iwould pick the man best suited to work behind thebord." As the senior man in this department, I think itclear that assignments of this type are of a routine natureand hardly require the exercise of any real independentjudgment. Brady testified that he did not have authorityto discipline employees or toissuereprimands, althoughhe could recommend to the foreman that such action betaken if the situation required.7Thus the testimony concerning Brady's functions asleadman, most of which was brought out under cross-ex-amination of Brady. Significantly, Respondent failed tocall any supervisor or managerial employee to testify if infact any supervisory authority as defined in 2(11) of theAct was ever bestowed upon him.8 In view of all that hasbeen set forth above, I conclude and find that Brady wasnot a supervisor within the meaning of the Act, but ratherwas a leadman who was more experienced and skilledthan' the employees with whom he worked. For a closelyanalogous situation, seeNorthern Virginia Steel Cor-poration,132 NLRB 714, enfd. 300 F.2d 168 (C.A. 4).92.The facts pertaining to the dischargeIn early August 1966, four employees visited arepresentative of the Union with respect to undertakingan organizational campaign at Respondent's plant. Bradywas one of these employees. Thereafter Brady became anactive union adherent and signed up approximately 40employees. Brady testified that this activity occurred ata restaurant down the highway from the plant and also attheRespondent's parking lot during his dinner hour.However, there is no evidence to establish thatknowledge of this activity came to the attention ofRespondent'smanagerial or supervisory personnel.As heretofore stated, a representation hearing was heldon September 26, 1966, before a Hearing Officer of Re-gion 11. Three of Respondent's employees attended thishearing and seated themselves three rows from the front.These included Leonard Brady, Dallas Whitworth, andBobby Turner. Appearing for the Union were UnionRepresentatives James Austill and Loy Young. Presentfor the Company, in addition to its attorney, wereReginald E.Morris,Respondent's industrial relationsmanager, and Frank R. Smith, corporate director of in-dustrial relations.1°At the outset of the hearing Respond-ent's counsel asked that the three employees be iden-tifiedand also asked if they were to be called aswitnessesby the Union.Union BusinessAgent Austillthereupon stated that the persons referred to by counselwere company employees but that he did not desire to usethem as witnesses. The evidence further reflects that Ar-nold Runion, a former foreman over Brady who was sub-sequently made safety and fire inspector, entered thehearing room and remained for a few minutes. i 1 The threeemployees were present during the entire day of hearing.Before turning to Brady's discharge which occurred onthe day following the representation hearing, it is signifi-cant to note first that employees Whitworth and Turneralso were the subject of uniquely conspicuous treatmentfollowing their attendance at the hearing. Thus, it was theunrefuted testimony of Whitworth that it was the practiceof Foreman John Jones to eat lunch on the other side ofa partition which separated his (Whitworth's) workingarea from the carpenter shop. On the day after the hear-ing, however, Jones varied this practice by coming overand having lunch in the working area where Whitworthcustomarily had his lunch. Whitworth testified that Jonescontinued to have lunch on his side of the partition for 2or 3 months thereafter.Although nothing unusual occurred to employee BobbyTurner after the first day of the representation hearing,Turner attended the second and final day of the hearing,which was held on October 3.12 When he reported towork at his regular shift at 3:30 p.m. that afternoon hewas taken into the office by his foreman, Harry Walker.Inside the office Walker handed Turner a notebook andstated, "I want you to write up what you are doing heretonight, everything you do, everywhere you go, I wantyou to write it in this book." When Turner asked thereason for this requirement, Walker merely stated that itwas his idea and the idea of Superintendent Farrell, thehead of. the department. Turner had never before beenrequired to keep such account of his whereabouts andactivities.13 A day later Turner was transferred from thesecond shift, which he preferred, to the first shift. Thistransfer was sudden and without advance notice to thisemployee." There was no explanation for it fromRespondent.Returning to the discharge of Brady which occurred onSeptember 27, the day following the representation hear-ing, Brady reported to work on this date at his startingtime of 7:30a.m.15Upon arriving at work Brady, whoowns two cars, discovered that he had left his safetyshoes in his other car. He thereupon went up to HaroldTreadway, an employee with whom he worked, and bor-' in this connection Brady testified"Iworked right along, just thesame as the next man only it was my respoi,sibility,duty to see that thework was going on-you know-that the men didn't loaf around,and thatthe work was got out I wouldjustmore or less warn him about it-Imean, ask him not to-and then it wouldbe my dutythen to go to my im-mediate supervisor and have him speak to him "8 It is also significant to note that following Brady's discharge he wasreplaced byan employee who was not a leadman4Employee Carl Clark wasquestioned under cross-examination as tothe authority of leadman Bill Weaver However, it was not shown that thestatus ofWeaver asleadman was the same asthat of Brady That therecouldwell be a difference in the status of the various leadmen ismanifested by the stipulation as to one of them in the representation hear-ing In any event,Ihave considered the testimonyof Clark andconcludethat it does not establish Weaver to be a supervisor within the meaning ofthe Act.10 Smith was affiliated with the NorthrupCorp, parent of the Respond-ent Company,and came from California to attend the hearing" Brady testified that a total of approximately I I persons, includingcounsel,were present in the hearing room"Turner testified that Dave Robinson,Respondent's personnelmanager, was present onthis day ofthe hearing13Respondent offered no explanation for imposing this new require-ment on Turner14All of the above testimony of Turner is credited and undenied15 It appears that Brady was absent from work during the entire day ofSeptember 26 while in attendance at the hearing The record does not dis-close what arrangements,if any, Brady made with his foreman to be ab-sent on this day 652DECISIONSOF NATIONALLABOR RELATIONS BOARDrowed from him a leg or safety stat. Treadway at this timehad been wearing a safety stat on each leg in lieu of safetyshoes. It may be explained here that a safety stat is a legstrap which is tied around the leg and shoe. It is designedto drain off static electricity from the body, which is thesame function and purpose of safety shoes. Bradytestified that he was under the impression that it wasnecessary to wear only one safety strap "' Accordingly,upon taking one safety strap from Treadway, eachproceeded to work wearing a single safety strap on oneleg.Brady and Treadway at this time, were engaged in theassembling of slider detonatorsThey did this whileseated next to each other and working at a table behind aPlexiglas shield.17 At or about 9 a.m. Foreman WalterHarris came up and asked how the job was progressing.Observing then that the employees were wearing singlesafety straps, Harris asked Brady where his safety shoeswere. Brady explained what had occurred. Harris left theroom and within minutes returned with George Bum-gardner, a supervisor. Bumgardner inquired of Brady asto the whereabouts of his safety shoes and Brady relatedthat he had left them in his other car Bumgardner thenasked if he was not aware that he was not supposed toremove his safety shoes from the premises and Bradyreplied in the affirmative."Brady also explained thediscussion he had with other employees concerning thewearing of a single safety strap. (See fn. 16,infra.)WhenBumgardner thereupon asked where he had obtained thesingle safety strap, Brady said that he had obtained itfrom Treadway. At this point the subject turned to somework that had been done on the previous shift, this in re-gard to finished detonators which were on the table be-hind Brady. Brady went to the table and discussed thisbriefly with Bumgardner. At this point Bumgardner askedBrady why he was not wearing safety glasses Brady an-swered that he did not have any. Brady then advised thesupervisor, as he was about to leave, that he would lookfor a pair of safetyshoes duringhis next break periodThe foremen then departed. Brady testified that the nextbreak period came at 10 a m., which was about 45minutes after Bumgardner and Harris left the area."' Heand Treadway continued to work until the break periodwith each wearing one safety strap.Brady found an old pair of safety shoes in the locker-room during the 10 o'clock break. He returned the otherleg stat to Treadway and-they went back to work. At orabout 2 30 in the afternoon, Bumgardner and Keith Mul-11Safety straps were not commonly worn among the employees Thus,Brady testified that at the time Treadway was issued a pair of safetystraps, he was present when a group of employees discussed the necessityof wearing one or both straps Brady credibly testified that at this timeBobby Burrell,a senior employee,stated healwayshad understood thatitwas only necessary to wear one safety strapThis shield contained openings through which the employees couldextend their arms,thereby permitting them to work from behind theshield'" Brady said he did not recall his answer to this question of Bum-gardner'sTreadway,who was called as a witnessby theRespondent,testified that Brady answered the question by stating"yes " I credit thistestimonyof Treadway'yThe testimony of Treadway,who was called by the Respondent totestify concerning this incident,was substantially the same as that ofBrady However,Treadwaytestified that before leaving the area Bum-gardner and Harris told Brady "as soon as he could to get him a pair ofboots or a pair of shoes or something" Treadwaytestified that Bradyacquired a pair of safety shoes during the next break,which he said camein just a few minutes,at which time Brady returned his other safety straplins, the latter Bumgardner's superior, came up to Bradyand said they would like to speak to him They thereuponescorted him to a smoking area, at which point Bum-gardner stated, as Brady put it, "Due to the fact-due tothis morning when you left your safety shoes at home andhad taken the safety strap from Treadway, you will be ter-minated today " A short while later, after Brady hadcompleted the checking out procedure, Bumgardner toldBrady that there was nothing personal about the matter,whereupon the two shook hands and Brady left the plantBrady returned on the following day to obtain a dismissalslip which he needed to apply for unemployment compen-sation. The slip with which he was furnished gave as thereason for his dismissal. "Disobeying safety rules andremoving plant property from the premises."3.Additional facts; analysis and conclusionsThe evidence establishes that employees are requiredto wear protective footgear in the areas of the plant andproperty which are under consideration here. As previ-ously indicated, the purpose of the safety footgear is todrain off static electricity from the body, therebynegatingfrom this source the possibility of an explosive reactionfrom the materials and products with which these em-ployeeswork.WithoutquestioningRespondent'sprerogative to establish any such safety rules as it maydeem necessary, it may be pointed out that any explosivereaction from static electricity in Brady's department(while assembling detonators) was perhaps considerablyless than in other areas of Respondent's plant 211 That thiswas recognized by the Respondent is established by theundisputed fact that employee Treadway was permittedto wear rubber boots while working in this departmentduring the first 2 days of his employ.21 Thomas Creally,a managerial employee called by the Respondent as anexpert on explosives, conceded that rubber boots are in-effective against static electricity.22Upon the entire record, I am convinced and find thatBrady's discharge was designed for the purpose ofstemming the union activity and to discourage member-ship in the Union. There are in particular two undisputedfacets of the evidence which lead me to this conclusion.First, as has been previously noted, all three of the em-ployees who attended the representation hearing weresubjected to uniquely conspicuous treatment by theRespondent following their attendance at the hearing.Thus, following the hearing, Foreman Jones suddenlyitwas my impression that Brady had better recollection than Treadwayconcerning the details of this incident and I credit his testimony that hevolunteered to obtain safety shoes during the next break 1 also creditBrady's testimony that the break was not due until approximately 45minutes after the foremen departed But even if Treadway's testimony isaccepted,it is undisputed that the foremen left the area while Brady andTreadway continued working with only one safety strap20Thus, it would be necessary for static electricity to enter a vent holeabout the size of a pencil point at the tip of the detonator in order to triggeran explosionMoreover, the detonators were assembled while the em-ployee worked behind safety glass which was providedwith openingsthrough which they could work with their arms and hands Although atthis stage the detonators were not attached to grenades,an explosion ofthe powder in the detonator could cause injury or loss of fingers or hand21The reason for this was that the size of shoes to fit Treadway werenot in stock when he began his employment12 Brady testified without contradiction that he also wore rubber bootswhen he came to the Company, this for the first 2 weeks of his employ-ment NORTHRUP CAROLINAchanged his routine and began taking his lunch in the areaon the side of the partition shared by employee Whit-worth.Employee Turner, immediately after his at-tendance at the second day of the hearing, was unac-countably required by his foreman to maintain a writtenrecord of his whereabouts and activities. A day later hewas abruptly transferred to another department. AndBrady, the subject of the dispute herein, was discharged.In light of the entire record, I find it unbelievable that thehappenings to these three employees following so closelyafter their attendance at the representation hearing cameas the result of mere coincidence. Rather, I think the evi-dence amply warrants the inference that the action takenagainst these employees was motivated by Respond-ent's animus against the Union.21 Secondly, considera-tion of other relevant circumstances surrounding Brady'sdischarge reflects that any violation of safety rules by thisemployee was utilized by the Respondent as a pretext forhis discharge. Thus, as above indicated, less than a weekbefore Brady's discharge an employee who worked along-side him for a 2-day period was permitted to wear rubberboots which admittedly were completely ineffective toward off static electricity. 24 Indeed, the testimony reflectsthat even the single strap worn by Brady was effectiveagainst static electricity as long as it remained in contactwith the floor.2, But of even greater significance is thefact that the two foremen, upon ascertaining the situation,walked out of the department leaving Brady and Tread-way continuing to work with only one strap. AlthoughBrady advised them that he would find a pair of safetyshoes during the next break period, surely it is reasonableto assume that the foremen would have taken immediatecorrective action if the gravity of the situation was suchthat it placed Brady or the other employee in any realdanger. Indeed, there is no evidence to reflect that anyforeman later checked back to see if Brady in fact ob-tained safety shoes during the break period.26 In view ofall the foregoing, including the absence of any explanationby any of the supervisors involved as to their reasons forthus affecting Brady's discharge,27 I can but concludethat Respondent seized on the incident in question as apretext to discharge this employee for his known orsuspected support of the Union.2828AsRespondent well knew, these employees were not at the hearingat its behest.24This employee,Treadway, was hired on September 20, 1966. Bradywas terminated on September27, 1966.25This was most of the time, for Brady worked from a seated position.The leg strap would not be in contact with the floor only in the event ofcrossing legs(one foot off the floor),or walking26 Brady returned the other leg strap to Treadway during the breakperiod.Treadway testified that it was not until after Brady's discharge,which occurred at 2.30 p.m., that Bumgardner came back to the area toascertain that Brady had returned his other leg strap21Respondent did not call as witnesses any of the foremen or super-isors who participated in the decision to discharge Brady28 It may be noted that there is no evidence showing that Respondentever discharged any other employee for a violation of any similar safetyrule.While I recognize the importance of maintaining safety rules,particu-larly in the type ofoperation such as engagedin by thisRespondent, I amnevertheless pursuadedby theentire evidence in this case that Respond-ent would not have resorted to the penalty of discharge but for its suspi-cion or knowledge,because of Brady's attendance at the representationhearing,that he was a prounion adherent.Moreover,although Respond-ent'swork rules as setforthin its employee handbook provide that anemployee may be subject to immediate dischargefor "willful,negligent orcareless actions which seriously jeopardize the safety of self or others"653A further reason given to Brady for his discharge wasthe fact that he had taken the safety shoes home with himfrom the plant without permission. In this regard Re-spondent points to a rule in the employee handbook whichprovides that employees are to obtain company passes forthe removal of company or personal property from theplant.29 I would first note that although the handbook par-ticularizes in some detail the various penalties for breachof the numerous rules set forth therein, no specific penal-ty is mentioned for removing property from the plant. Inany event, the testimony reveals that, at the very least,Respondent was considerably lax in the enforcement ofthe rule.31 Thus, it is necessary for employees to pass aguard stationed at the gates when entering or leaving theplant. Employee Bobby Turner testified that on a numberof occasions he had driven past the guard on his motorcy-cle while wearing company boots and a company helmet,thiswithout question. Turner also recalled an occasionwhen he observed Foreman R. O. Rymer come from theparking lot through the gate while wearing safety shoes.He testified without contradiction that he called this tothe attention of the guard, Reuben Clark, and that theguard stated, "Yes, they are safety shoes, they wear theminand out of here all the time." Employee NormanStevens testified that on occasion he would drive past thegate with company goggles and a company helmet layingin the back seat of his car. On another occasion he worehis safety shoes out of the plant and stood at the gate inthe presence of the guard while waiting for an auto ridehome. Employee Carl Clark testified that in August 1966,he told his leadman that he had left his company safetyshoes at home. This was reported to Foreman Towerywho thereupon provided him with a pair of safety straps.Clark was not disciplined or reprimanded for this occur-rence.a't In short, under all the circumstances of this case,and in view of Respondent's laxity in enforcing the rule,Iam pursuaded that the additionally assigned reason forBrady's discharge, i.e., his taking home the safety shoes,is but an afterthought in further attempt to cloak the dis-crimination practiced against this employee.Finally, Respondent contends that Brady's case mustfallbecause Respondent has not been shown to havedemonstrated an antiunion attitude. However, the ex-itappears to me that applicable here is the further rule which specifi-cally encompasses the "failure to utilize prescribed safety equipment orprocedure." A written reprimand is the only penalty provided for the firstoffense of this latter nature19The rule states as follows-To prevent unauthorized removal of material from the plant, theCompany reserves the right to inspect any lunch buckets, packages,other containers, or any vehicle leaving the plant at any time deemedadvisableA Company Property Pass (Form NCI-198) properly executed,signed, and approved will be used for the removal of company proper-ty from the plant Personal property removal from the plant alsorequires a properly executed, signed, and approved Property Pass.Supervisors will assist their employees in securing and filling outforms in the event it becomes necessary for them to remove propertyfrom the Plant'"There is no evidence that any employees were discharged for remov-ing property from the plant without permission4iAs to each of the incidents described above, Respondent argues thatthere was no testimony showing that the employees involved did not firstobtain company passes for the removal of the items in question. Uponhearing the testimony,however, it was my impression that the employeesdid not have passes on the occasions concerning which they testified Thistestimony was brought out on direct examination and Respondent, whowas familiar with the rule,did not cross-examine on this point. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDtremely flagrant 8(a)(1) conduct engaged in by ForemanLee Towery is a clear manifestation to the contrary.32Moreover,in itself indicative of discriminatory intent isthe fact that Respondent's explanation for the dischargeof Brady does not stand up under scrutiny.N.L.R.B. v.Griggs Equipment,Inc.,307 F.2d 275 (C.A. 5).In sum,I find that Respondent discharged Leonard R.Brady in violation of Section 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operations setforth in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, it will be recommended thatRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policiesof the Act.Itwillbe recommended that Respondent offer toLeonard R. Brady immediate and full reinstatement to hisformer or substantially equivalent position, without preju-dice to his seniority and other rights and privileges, andmake him whole for any loss of earnings he may have suf-fered by reason of the unlawful discrimination againsthim, by payment to him of a sum of money equal to thatwhich he normally would have earned, absent said dis-crimination, from the date of his discharge to the date ofoffer of reinstatement, less his net earnings during saidperiod.Backpay shall be computed in a mannerprescribed by the Board inF.W. Woolworth Company,90 NLRB 289, and with interest thereon as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716.Because of the serious nature of the unfair labor prac-tices here involved, it will be recommended that theRespondent cease and desist from infringing in anymanner upon the rights guaranteed by Section 7 of theAct.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discriminating in regard to the employment ofLeonard R. Brady, to discourage membership in theUnion, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law, and pursuant to Section 10(c) of the Act, itisrecommended that Respondent, Northrup Carolina,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employeeswithrespect to their union activities and sympathies and theunion activities and sympathies of other employees;threatening them with discharge for engaging in union ac-tivity; and requesting employees to report to it the activi-ties of union meetings which they attend.(b)Discouragingmembership of any employee inDrivers Local Union No. 61, affiliated with the Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, or any other labororganization, by discharging or in any other manner dis-criminating againstan employee with regard to his hire ortenure of employment, or any term or condition of em-ployment.(c)In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make Leonard R. Brady whole for any loss ofearnings he may have suffered by reason of the dis-crimination against him in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(b)Notify Leonard R. Brady if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ling and Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary for the computation of backpay whichmay be due under this Recommended Order.(d)Post at its plant at Asheville, North Carolina, co-pies of the attached notice marked "Appendix."33 Copiesof said notice, to be furnished by theRegionalDirectorfor Region 11, after being signed by a representative ofthe Respondent, shall be posted immediately upon receiptthereof, and be maintained by it for a period of 60 con-secutive days thereafter, in conspicuous places, including32Rarely obtainable in cases of this nature is such evidence as the notewhich Towery gave to employee Clark concerning the information whichhe requestedClarkto obtain while attending a union meeting of the em-ployees.33 In the event that this Recommended Order is adopted by the Board,the words"a Decisionand Order" shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order." NORTHRUP CAROLINA655allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.3439 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in wasting, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interrogate our employees concern-ing their union activities or sympathies or the unionactivities and sympathies of any other employees.WE WILL NOT threaten our employees withdischarge for engaging in union activities.WE WILL NOT ask our employees to report back tous the activities of union meetings which they attend.WE WILL NOT discourage membership in Driv-ers Local Union No. 61, affiliated with the Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any otherlabor organization of our employees, by discriminat-ing in regard to their hire or tenure of employment orany term or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe rights guaranteed by Section 7 of the Act.WE WILL offer immediate and full reinstatement toLeonard R. Brady to his former or substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, and make him wholefor any loss of earnings he may have sufferedbecause of the discrimination against him.All our employees are free to become or remain mem-bers of the above-named union or labor organization, orto refrain from such membership.DatedByNORTHRUP CAROLINA, INC.(Employer)(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 16th Floor,Wachovia Building, 301 North Main Street, Winston-Salem, North Carolina 27101, Telephone 723-2911.